Case 2:20-cv-08178-CCC-ESK Document 9-2 Filed 09/23/20 Page 1 of 2 PageID: 72




Richard Malagiere (RM-3991)
Leonard E. Seaman (LES-4799)
THE LAW OFFICES OF RICHARD MALAGIERE
A PROFESSIONAL CORPORATION
250 Moonachie Road, Suite 102
Moonachie, New Jersey 07074
Tel: (201) 440-0675
Attorneys for Defendant, Borough of Wallington

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

NEW WALLINGTON HOME, LLC, a                             CERTIFICATION OF
New Jersey limited liability company;                  LEONARD E. SEAMAN
MORN1NGSIDE at WALLINGTON,
LLC, a New Jersey limited liability                 Civil Action No.: 2:20-cv-08178
company,
                     Plaintiff,

v.

THE BOROUGH OF WALLINGTON,
and BOROUGH OF WALLINGTON
PLANNING BOARD,
              Defendants.

        I, Leonard E. Seaman, hereby certify as follows:

        1. I am an attorney at law of the State of New Jersey and am admitted to practice before

the United States District Court for the District of New Jersey. I am Of Counsel with the Law

Offices of Richard Malagiere, P.C., attorneys for Defendant, Borough of Wallington in this

matter. I am one of the attorneys responsible for the handling of this matter and am fully familiar

with the facts set forth herein.

        2.      I make this Certification in support of the motion to dismiss Plaintiffs’ Complaint

for failure to state a claim for which relief may be granted.

        3.      Annexed hereto as Exhibit A is true and accurate copy of the Complaint filed by

Plaintiffs in this matter.
Case 2:20-cv-08178-CCC-ESK Document 9-2 Filed 09/23/20 Page 2 of 2 PageID: 73




       I hereby certify that the statements herein are true. I am aware that if any of the

statements herein are willfully false, I am subject to punishment.

                                      s/ Leonard E. Seaman
                                      Richard Malagiere
                                      Leonard E. Seaman
                                      THE LAW OFFICES OF RICHARD MALAGIERE, PC
                                      250 Moonachie Road, Suite 102
                                      Moonachie, New Jersey 07074
                                      (201) 440-0675
                                      rm@malagierelaw.com
                                      les@malagierelaw.com
                                      Attorneys for Defendant, Borough of Wallington
                                      Dated: September 23, 2020




                                                 2
